Citation Nr: 0033520	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to an effective date 
prior to August 4, 1997 for the award of a 100 percent rating 
for post traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


REMAND


The veteran had active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 1998 
which awarded a 100 percent rating for post traumatic stress 
disorder (PTSD), effective August 4, 1997.

The veteran was awarded disability benefits as of September 
9, 1996, by the Social Security Administration (SSA) in a 
decision in September 1998.  As noted by the representative 
this decision was based on multiple private medical records, 
as well as VA medical records.  However, copies of the 
supporting documentation were not submitted to the VA.   In 
addition, the Board is of the opinion that the complete 
copies of the contents of the veteran's VA Vocational 
Rehabilitation file should be associated with the claims 
file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the supporting 
documents referenced in the veteran's SSA 
decision.

2.  The RO should obtain copies of the 
contents of the veteran's VA Voc/Rehab 
file and associate those records with the 
claims file.

3.  The RO should then readjudicate the 
issue of entitlement to an earlier 
effective date prior to August 4, 1997, 
for the grant of a 100 percent rating for 
PTSD under the new law, and return the 
case to the Board, if in order, after 
completion of the usual adjudication 
procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





